DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments / Allowable Subject Matter
Applicant’s after final response cancelling claim 11 has been considered and is entered. The rejection to claim 11 under 35 USC 103 is withdrawn as it is now cancelled.
Considering claims 1, 3-10 and 12-16, the prior art does not teach or fairly suggest a method for producing an alcohol comprising: a concentration step of introducing a water-alcohol mixed solution into a multiple-effect distillation column to concentrate the water-alcohol mixed solution: a condensation step of introducing a vapor recovered from the top of the multiple-effect distillation column into a condenser to condense the vapor totally: and a separation step of introducing the water-alcohol mixed solution condensed in the condensation step in a liquid phase into a membrane separation apparatus to separate the water and alcohol in the mixed solution, wherein the heat of condensation developed when the vapor recovered from the top of the distillation column is condensed in a condenser is utilized as a heat source for the concentration step.
Nobuhiko (JP 2016041419) and Raiser (US 2017/0203230) are regarded as the closest relevant prior art. Nobuhiko teaches a separation method for separating a fluid to be treated including water and an organic compound, wherein the fluid to be treated is distilled in a distillation column 24, the vapor generated is cooled to form a condensate in condenser 26, and the condensate is separated into a permeate fluid 15 and a non-permeate fluid 14 by a membrane separation apparatus 30 provided with a porous substrate 44, and a zeolite membrane 45, and indicates that ethanol is included as the organic compound [0013] (as per claim 10), and that the substrate is an alpha alumina [0016], and that zeolite is supported on substrate and can have a silica/alumina molar ratio of 6-8 [0017] (as per claim 8-9), can be 
Raiser teaches a process and system for production of purified solvent, preferably an alcohol (see title, abstract), Raiser teaches wherein the system comprises key components of first distillation column 10, second distillation column 20, and vapor permeation unit 30 for membrane separation, the system offers design advantages by having two distillation columns in either series of parallel wherein heat can be recovered between the operation of the two columns to improve operation efficiency (see Figs 1-3, [0012-0022]), where the membrane is a liquid-phase to vapor-phase membrane [0053]. However, Raiser does not teach total condensation, nor does Raiser teach that the condensed stream is provided to the membrane separation unit in the multiple effect, i.e. series, configuration embodiment of Raiser, as Raiser present two different, non-compatible embodiments, while in the parallel, non-multiple effect system, a portion of the overhead heat recovered stream is provided to membrane 30.
Claims 1, 3-10 and 12-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772